 

EXHIBIT 10.1

 

[lyts20150331_10qimg001.jpg]

Amendment to Loan Documents

 

 

THIS AMENDMENT TO LOAN DOCUMENTS (this “Amendment”), dated as of March 23, 2015
(“Effective Date”), by and between LSI INDUSTRIES INC., an Ohio corporation (the
“Borrower”), and PNC BANK, NATIONAL ASSOCIATION, a national banking association
(the “Bank”).

 

BACKGROUND

 

A.     The Borrower has executed and delivered to the Bank one or more
promissory notes, loan agreements, security agreements, mortgages, pledge
agreements, collateral assignments, and other agreements, instruments,
certificates and documents, some or all of which are more fully described on the
attached Exhibit A, which is made a part of this Amendment (collectively as
amended from time to time, the “Loan Documents”) which evidence or secure some
or all of the Borrower’s obligations to the Bank for one or more loans or other
extensions of credit (the “Obligations”).

 

B.     The Borrower and the Bank desire to amend the Loan Documents as provided
for in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:

 

1.     Certain of the Loan Documents are amended as set forth in Exhibit A. Any
and all references to any Loan Document in any other Loan Document shall be
deemed to refer to such Loan Document as amended by this Amendment. This
Amendment is deemed incorporated into each of the Loan Documents. Any initially
capitalized terms used in this Amendment without definition shall have the
meanings assigned to those terms in the Loan Documents. To the extent that any
term or provision of this Amendment is or may be inconsistent with any term or
provision in any Loan Document, the terms and provisions of this Amendment shall
control.

 

2.     The Borrower hereby certifies that: (a) all of its representations and
warranties in the Loan Documents, as amended by this Amendment, are, except as
may otherwise be stated in this Amendment: (i) true and correct as of the date
of this Amendment, (ii) ratified and confirmed without condition as if made
anew, and (iii) incorporated into this Amendment by reference, (b) no Event of
Default or event which, with the passage of time or the giving of notice or
both, would constitute an Event of Default, exists under any Loan Document which
will not be cured by the execution and effectiveness of this Amendment, (c) no
consent, approval, order or authorization of, or registration or filing with,
any third party is required in connection with the execution, delivery and
carrying out of this Amendment or, if required, has been obtained, and (d) this
Amendment has been duly authorized, executed and delivered so that it
constitutes the legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms. The Borrower confirms that the Obligations remain
outstanding without defense, set off, counterclaim, discount or charge of any
kind as of the date of this Amendment.

 

3.     The Borrower hereby confirms that any collateral for the Obligations,
including liens, security interests, mortgages, and pledges granted by the
Borrower or third parties (if applicable), shall continue unimpaired and in full
force and effect, and shall cover and secure all of the Borrower’s existing and
future Obligations to the Bank, as modified by this Amendment.

 

 
1

--------------------------------------------------------------------------------

 

 

4.     As a condition precedent to the effectiveness of this Amendment, the
Borrower shall comply with the terms and conditions (if any) specified in
Exhibit A.

 

5.     To induce the Bank to enter into this Amendment, the Borrower waives and
releases and forever discharges the Bank and its officers, directors, attorneys,
agents, and employees from any liability, damage, claim, loss or expense of any
kind that it may have against the Bank or any of them arising out of or relating
to the Obligations. The Borrower further agrees to indemnify and hold the Bank
and its officers, directors, attorneys, agents and employees harmless from any
loss, damage, judgment, liability or expense (including reasonable attorneys’
fees) suffered by or rendered against the Bank or any of the other indemnified
parties on account of any claims arising out of or relating to the Obligations.
The Borrower further states that it has carefully read the foregoing release and
indemnity, knows the contents thereof, and grants the same as its own free act
and deed.

 

6.     This Amendment may be signed in any number of counterpart copies and by
the parties to this Amendment on separate counterparts, but all such copies
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile transmission
shall be effective as delivery of a manually executed counterpart. Any party so
executing this Amendment by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.

 

7.     This Amendment will be binding upon and inure to the benefit of the
Borrower and the Bank and their respective heirs, executors, administrators,
successors and assigns.

 

8.     This Amendment has been delivered to and accepted by the Bank and will be
deemed to be made in Cincinnati, Ohio. This Amendment will be interpreted and
the rights and liabilities of the parties hereto determined in accordance with
the laws of the State of Ohio, excluding its conflict of laws rules.

 

9.     Except as amended hereby, the terms and provisions of the Loan Documents
remain unchanged, are and shall remain in full force and effect unless and until
modified or amended in writing in accordance with their terms, and are hereby
ratified and confirmed. Except as expressly provided herein, this Amendment
shall not constitute an amendment, waiver, consent or release with respect to
any provision of any Loan Document, a waiver of any default or Event of Default
under any Loan Document, or a waiver or release of any of the Bank’s rights and
remedies (all of which are hereby reserved). The Borrower expressly ratifies and
confirms the waiver of jury trial provisions contained in the Loan Documents.

 

 

 

[signature page follows]

 

 
2

--------------------------------------------------------------------------------

 

 

WITNESS the due execution of this Amendment as a document under seal as of the
date first written above.

 

 

LSI INDUSTRIES INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ronald S. Stowell

 

 

 

Ronald S. Stowell

 

 

 

Vice President, Chief Financial Officer and Treasurer  

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gregory S. Buchanan

 

 

 

Gregory S. Buchanan

 

 

 

Senior Vice President

 

 

 

 

 

 

 

1030960.0402064 4825-5319-9138v1

 

 
3

--------------------------------------------------------------------------------

 

 

EXHIBIT A TO

AMENDMENT TO LOAN DOCUMENTS

DATED AS OF MARCH 23, 2015

(LSI Industries Inc.)

 

 

A.

The “Loan Documents” that are the subject of this Amendment include the
following (as any of the following have previously been amended, supplemented or
otherwise modified):

 

1.     Amended and Restated Loan Agreement dated as of June 19, 2014 (the “Loan
Agreement”) between the Borrower and the Bank;

 

2.     $30,000,000 Second Amended and Restated Committed Line of Credit Note
dated as of June 19, 2014 (the “Note”) made by the Borrower in favor of the
Bank;

 

3.     Second Amended and Restated Guaranty Agreement dated as of June 19, 2014
(the “Guaranty”) made by the guarantors party thereto in favor of the Bank with
respect to the obligations of the Borrower to the Bank; and

 

4.     All other documents, instruments, agreements, and certificates executed
and delivered in connection with the Loan Documents listed in this Section A.

 

 

B.

The Note is amended as follows:

 

1.     The second sentence of Section 1 (Advances) of the Note is hereby deleted
and replaced with the following: The “Expiration Date” shall mean March 31,
2018, or such later date as may be designated by the Bank by written notice from
the Bank to the Borrower.

 

 

 

C.

The Loan Agreement is amended as follows:

 

1.     Section 1.3 of the Loan Agreement is hereby deleted and replaced with the
following:

 

 

1.3.     Facility Fee. If, for any calendar quarter, the sum of the average
daily outstanding balance of the Revolving Loan and the face amount of
outstanding Letters of Credit does not equal the maximum facility amount of the
Revolving Loan, then Borrower shall pay to the Bank a fee at a rate equal to
0.125% per annum on the amount by which the maximum facility amount of the
Revolving Loan exceeds such sum. Such fee shall be payable to the Bank in
arrears on the first day of each calendar quarter with respect to the previous
calendar quarter.

 

 

D.

Conditions to Effectiveness of Amendment: The Bank’s willingness to agree to the
amendments set forth in this Amendment is subject to the prior satisfaction of
the following conditions:

 

 
4

--------------------------------------------------------------------------------

 

 

1.     Execution by all parties and delivery to the Bank of this Amendment.

 

2.     The Borrower shall have paid, or reimbursed the Bank for, the fees and
expenses of the Bank’s counsel in connection with the preparation, execution and
delivery of this Amendment and the related documents.

 

 
5

--------------------------------------------------------------------------------

 

 

CONSENT OF GUARANTOR

 

Each of the undersigned guarantors (individually and collectively, the
“Guarantor”) consents to the provisions of the foregoing Amendment and all prior
amendments (if any) and confirms and agrees that: (a) the Guarantor’s
obligations under its Second Amended and Restated Guaranty Agreement dated as of
June 19, 2014 (the “Guaranty”) relating to the Obligations mentioned in the
Amendment shall be unimpaired by the Amendment; (b) the Guarantor has no
defenses, set offs, counterclaims, discounts or charges of any kind against the
Bank, its officers, directors, employees, agents or attorneys with respect to
the Guaranty; and (c) all of the terms, conditions and covenants in the Guaranty
remain unaltered and in full force and effect and are hereby ratified and
confirmed and apply to the Obligations, as modified by the Amendment. The
Guarantor certifies that all representations and warranties made in the Guaranty
are true and correct.

 

The Guarantor hereby confirms that any collateral for the Obligations, including
liens, security interests, mortgages, and pledges granted by the Guarantor or
third parties (if applicable), shall continue unimpaired and in full force and
effect, shall cover and secure all of the Guarantor’s existing and future
Obligations to the Bank, as modified by the Amendment.

 

By signing below, each Guarantor who is an individual provides written
authorization to the Bank or its designee (and any assignee or potential
assignee hereof) to obtain the Guarantor's personal credit profile from one or
more national credit bureaus. Such authorization shall extend to obtaining a
credit profile for the purposes of update, renewal or extension of such credit
or additional credit and for reviewing or collecting the resulting account. A
photocopy or facsimile copy of this authorization shall be valid as the
original. By signature below, each such Guarantor affirms his/her identity as
the respective individual(s) identified in the Guaranty.

 

 

The Guarantor ratifies and confirms the indemnification and waiver of jury trial
provisions contained in the Guaranty.

 

 

WITNESS the due execution of this Consent as a document under seal as of the
date of the Amendment, intending to be legally bound hereby.

 

  LSI MIDWEST LIGHTING INC.    

LSI ADAPT INC.

    GRADY McCAULEY INC.     LSI INTEGRATED GRAPHICS LLC     LSI KENTUCKY LLC    
LSI LIGHTRON INC.     LSI RETAIL GRAPHICS LLC     LSI ADL TECHNOLOGY LLC     LSI
CONTROLS INC.     LSI GREENLEE LIGHTING INC.     LSI MARCOLE INC.  

 

 

 

 

 

 

 

 

 

By:

/s/ Ronald S. Stowell

 

 

 

Ronald S. Stowell

 

 

 

Secretary and Treasurer

 

 

 

 

 